DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2022 has been entered.

Information Disclosure Statement
The IDS, submitted on 21 July 2022 has been received, entered and considered by the Examiner.  A copy is included herein.
The documents listed have been determined to be not relevant to the patentability of the examined claims.
The present application remains allowable for the reasons of record.


EXAMINER’S AMENDMENT
To ensure its entry, the below Examiner’s Amendment is reproduced exactly as it was previously set forth, at pages 3-7 of the notice of allowance dated 21 April 2022:
Authorization for this examiner’s amendment was given in a telephone interview with Joe Liebeschuetz on 14 March 2022.
The application has been amended as follows: 
IN THE CLAIMS:

- In claim 20, after the phrase “The compound or pharmaceutically acceptable salt or solvate thereof, as claimed in claim 1, which is (a) a compound”, DELETE the term “is”.  The first three lines are shown:
20. (Currently amended) The compound or pharmaceutically acceptable salt or solvate thereof, as claimed in claim 1, which is (a) a compound 

- In claim 20, delete the chemical formula listed on page 13 at the right column, the third row from bottom:  
    PNG
    media_image1.png
    151
    252
    media_image1.png
    Greyscale

 the entire page is shown below with the appropriate deletion for clarity:

    PNG
    media_image2.png
    801
    546
    media_image2.png
    Greyscale


Amend Claims 23, 34 and 35 as shown below:
23. (Currently Amended) A method of treating, or delaying onset or reducing risk ofdelaying onset or reducing risk of

34. (Currently Amended) A prodrug of a compound of formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula (I)
or a pharmaceutically acceptable salt or solvate of the prodrug, wherein:
Q is selected from O or S;
ring A is monocyclic;
V, X and Y are each independently selected from C and N, and W and Z are each independently selected from N, O, S, NH and CH, provided that at least one of V, W, X, Y and Z is N, O, S or NH; 
RX and RY are each independently any saturated or unsaturated hydrocarbyl group, wherein the hydrocarbyl group may be straight-chained or branched, or be or include cyclic groups, wherein the hydrocarbyl group may optionally be substituted, and wherein the hydrocarbyl group may optionally include one or more heteroatoms N, O or S in its carbon skeleton;
R1 is a cyclic group substituted at the α-position, wherein R1 may optionally be further substituted;
m is 0, 1 or 2; and
each R2 is independently a halo, -OH, -NO2, -NH2, -N3, -SH, or a saturated or unsaturated hydrocarbyl group, wherein the hydrocarbyl group may be straight-chained or branched, or be or include cyclic groups, wherein the hydrocarbyl group may optionally be substituted, and wherein the hydrocarbyl group may optionally include one or more heteroatoms N, O or S in its carbon skeleton;
provided that at least one of RX and RY comprises a nitrogen atom; and
provided that the compound is not:
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,  
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,  
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,   
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 or  
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.

35.  (Currently Amended) A method of treating, or delaying onset or reducing risk of delaying onset or reducing risk of



Conclusion
Claims 1, 3-5, 8, 11-13, 16-17, 20, 22-23 and 25-35 (renumbered claims 1-24) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625